Citation Nr: 0935974	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran, including as the result of exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1948 to March 1952, 
and July 1960 to October 1976.  He died in March 2005. Tithe 
Appellant is his widow  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the Appellant's 
claims for DIC and accrued benefits were denied.  She limited 
her appeal to her claim for DIC in her notice of disagreement 
of July 2006.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, from July 
1, 1967 to March 19, 1968, and January 6, 1970, to December 
18, 1970, where he may have been exposed to herbicides  

2.  The Certificate of Death indicates that the Veteran died 
in March 2005, and lists his immediate cause of death as 
congestive heart failure, with chronic obstructive pulmonary 
disease (COPD), coronary artery diseased (CAD), and pneumonia 
listed as significant conditions contributing to death but 
not resulting in the underlying cause   

3.  At the time of his death, service connection was in 
effect for tinnitus, rated as 10 percent disabling, duodenal 
ulcer syndrome and diverticulosis, rated as 10 percent 
disabling, posttraumatic stress disorder, rated as 10 percent 
disabling, bilateral hearing loss, rated noncompensable, and 
status post removal of left testicle tumor, rated as 
noncompensable.   

4.  Congestive heart failure, COPD, CAD, and pneumonia are 
not diseases associated with exposure to certain herbicide 
agents enumerated under 38 C.F.R. § 3.309(e).

5.  The competent medical evidence of record shows that the 
Veteran's congestive heart failure, COPD, CAD, and pneumonia 
were not identified during service, or the extent applicable, 
manifested to a compensable degree within one year after 
service; there is no competent medical evidence of record 
that otherwise shows that the Veteran developed any such 
conditions as the result of herbicide exposure, or that they 
were due to an incident of his service and contributed to his 
death. 

6.  The competent medical evidence fails to establish a link 
between the Veteran's death and his service-connected 
disabilities.


CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred or 
aggravated therein. 38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; and (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in June 2005 the Appellant was 
informed of the evidence and information necessary to 
substantiate her service connection for the cause of the 
Veteran's death and DIC claims, the information required of 
her to enable VA to obtain evidence in support of her claims, 
the assistance that VA would provide to obtain evidence and 
information in support of her claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA letter informed the 
Appellant that she should submit any medical evidence 
pertinent to her claims.  VCAA notice was provided to the 
Appellant prior to the initial adjudication. 

In specific consideration of the claim of service connection 
for the cause of the Veteran's death, the Board notes that in 
the adjudication of a DIC claim under Section 1310 when a 
Veteran had service-connected disability during his lifetime, 
VCAA notice must include a statement of the conditions for 
which a Veteran was service connected at the time of his or 
her death. Hupp v. Nicholson, 21 Vet. App. 342, 352-3 (2007).  
The Board observes that the June 2005 letter did not include 
a list of the disabilities for which the Veteran was service 
connected at the time of his death.  Additionally, the 
Appellant was not provided VCAA notice as to her accrued 
benefits claims.  All VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).  To meet its burden, VA can demonstrate, for 
example (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law. Id.

A general review of the claimant's statements in support of 
her claim reveals that she exhibited knowledge of the 
information and evidence necessary to substantiate her 
claims.  See Notice of Disagreement, July 2006. The Board 
also observes that the Appellant received copies of the July 
2005 rating decision and the February 2007 statement of the 
case.  These documents included a list of the disabilities 
for which the Veteran was service connected at the time of 
his death.  The Board notes that the Appellant is represented 
in this case, and neither the Appellant nor her 
representative has made any allegations concerning VA's duty 
to notify or assist in this case.  In short, the Appellant 
has had a meaningful opportunity to participate effectively 
in the processing of the claims. Gordon v. Nicholson, 21 Vet. 
App. 270, 282-83 (2007).

As no disability rating or effective date will be assigned in 
this case, there can be no possibility of any prejudice to 
the Appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Discussion 

In the instant case, the Appellant's primary theory of 
entitlement is that the Veteran was exposed to Agent Orange 
during service, which eventually caused his death. See VA 
Form 9, February 2007. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

When a Veteran dies of a service-connected disability, the 
Veteran's surviving spouse is eligible for dependency and 
indemnity compensation. 38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a Veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death. 38 C.F.R. § 3.312(a) (2009).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto. 38 C.F.R. § 3.312(b) 
(2009).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death. 38 C.F.R. § 3.312(c) (2009).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection. 
Id. 

At the time of the Veteran's death, service connection was in 
effect for tinnitus, rated as 10 percent disabling, duodenal 
ulcer syndrome and diverticulosis, rated as 10 percent 
disabling, posttraumatic stress disorder, rated as 10 percent 
disabling, bilateral hearing loss, rated noncompensable, and 
status post removal of left testicle tumor, rated as 
noncompensable.  

The Certificate of Death indicates that the Veteran died in 
March 2005, and lists his immediate cause of death as 
congestive heart failure, with chronic obstructive pulmonary 
disease, pneumonia, and coronary artery diseased listed as 
contributory causes.  As indicated above, the Veteran was not 
service-connected for any of these disabilities during his 
lifetime.  

According to statements provided by the Appellant and her 
representative, she contends that the Veteran's death was a 
result of exposure to herbicides during service.  
Specifically, she believes that he developed COPD, coronary 
artery disease, and congestive heart failure as a result of 
such exposure, ultimately causing his death.  See Notice of 
Disagreement, July 2006.  

The Veteran served in Vietnam during the Vietnam Era, and 
therefore exposure to herbicides is presumed.  Nevertheless, 
congestive heart failure, COPD, and CAD are not conditions 
for which service connection may be presumed as related to 
exposure to herbicides if the Veteran was exposed to Agent 
Orange or other herbicides while serving on active duty in 
the Republic of Vietnam during the Vietnam Era. 38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307, 3.309.  

Indeed, the Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 72 Fed. Reg. 
32395-32407 (2007). 

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on a 
direct basis there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Certain conditions such as cardiovascular disease, including 
the precursor hypertension, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

At the outset, the Board notes that the record fails to show 
that the Veteran's cardiovascular conditions were manifested 
within one year of separation from service, and therefore, 
presumptive service connection as a chronic disability is not 
warranted here. 

Having established that presumptive service connection is not 
warranted, the Board will now consider service connection on 
a direct basis.  

The Veteran's service medical records are silent for 
treatment or diagnoses referable to COPD, CAD, or congestive 
heart failure during service.  The separation examination 
report dated in August 1976 shows no clinical abnormalities 
of the heart, lungs, or chest.  A contemporaneous 
electrocardiogram, chest x-ray, and blood pressure finding 
were all within normal limits.  Post-service medical records 
indicate that the Veteran's cardiovascular conditions were 
first manifested many years after service.  Further, the 
record does not contain any competent medical evidence that 
otherwise relates the Veteran's congestive heart failure, 
COPD, or CAD to an incident of his service, including the 
claimed herbicide exposure. See 38 C.F.R. § 3.303(d) (2008); 
Combee, supra.  

As for the Appellant's opinion on the etiology of the cause 
of the Veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). Because the Appellant is not a 
medical expert, her assertion that a relationship exists 
between the Veteran's cause of death and his military service 
cannot constitute competent evidence of such a relationship.  
The Appellant's personal belief, no matter how sincere, is 
unsupported by medical evidence and cannot form the basis of 
her claim. See Voerth v. West, 13 Vet. App. 117 (1999).  For 
the foregoing reasons, the Board finds that the death of the 
Veteran is not shown to have been caused by a service related 
disability.

In sum, the Veteran's service treatment records contain no 
complaints or treatment for congestive heart failure, COPD, 
or CAD.  Post-service medical records are negative for a 
nexus or link between the Veteran's terminal cardiac 
disabilities and his active service (including exposure to 
herbicides), or any service-connected disability.  The weight 
of the evidence is against the Appellant's claim; therefore, 
the benefit-of-the-doubt rule is not for application. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
Accordingly, entitlement to service connection for the cause 
of the Veteran's death is not warranted.



ORDER

Service connection for the cause of death of the Veteran, 
including as the result of exposure to herbicide agents is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


